DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 05/26/2022 in which claims 9-10,12-14,19,22-27 are currently amended, claims 1-8,16, and 20 have been canceled while claims 28-30 have been newly added. By this amendment, claims 9-15,17-19, and 21-30 are still pending in the application.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/13/2022 and 05/24/2022 have been considered and put on record.  Initialed copies are attached herewith.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of, “fixing bracket”,  as recited in claims 9,19,22,24,25,26, and 27, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Not the battery holder is intended to be used in an electric vehicle but the actual electric vehicle is not claimed. Therefore the title should be restricted to the claimed invention. It is suggested however to replace the title with -- BATTERY HOLDER, POWER TRANSFER DEVICE AND INSTALLATION METHOD FOR ELECTRIC VEHICLE--
Claim Objections
Claims objected to because of the following informalities: claims 9 and 21 are objected to.  Claim 9 recite in line 9-10: “…both sides of the battery pack are provided with the locking shafts …”. There is insufficient antecedent basis for this underlined limitation in the claim.
Additionally, in claim 9, the indefinite limitations of “the locking shafts” are referred to in plural form and further in the same claim 9, the limitations are referred to in the singular form as “locking shaft”(see claim 9, lines 17-18, and  22) and also in claims 10-11,13, and 18. Claim 9 further recites “…both sides of the battery pack are provided with the locking shafts, and the lock mechanisms are fixed on two sides of the battery pack containment cavity…”. It is not clear what the limitations “both sides” since the claim 9 recites previously “a plurality of supporting devices, the supporting devices which are fixed on one side of the fixing bracket facing the battery pack,…”.
Similarly, the underlined limitations of, “…and the electrical connector of the vehicle side faces to an electrical connector of the battery side of the battery pack…” are unclear and indefinite and should read for examination purpose --… and the electrical connector of the vehicle side faces  --
Appropriate correction is required.
Claim 19 recites the underlined limitations of, “An electric vehicle, the electric vehicle includes a battery pack assembly, the battery pack assembly includes a battery pack and a locking shaft, the locking shaft is mounted on the battery pack, characterized in that the electric vehicle further comprises a battery holder, for being mounted on the body of an electric vehicle to fix a battery pack,…” are indefinite as it is unclear as to which electric vehicle the underlined limitations of, “an electric vehicle” is referring back to?
Similarly, claim 21 recite in line 3 the limitations of , “…the opening is used for a locking shaft installed on the battery…” is indefinite as the locking shaft was already recited in parent claim 9 and it is not clear whether the limitation “a locking shaft” as recited in claim 21 is referring back to the same “locking shaft” as recited in parent claim 9 or not?
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15,17-18-19,21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “…both sides of the battery pack are provided with the locking shafts …” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Similarly, the underlined limitations of, “…and the electrical connector of the vehicle side faces to an electrical connector of the battery side of the battery pack…” are unclear and indefinite.
Additionally, in claim 9, the indefinite limitations of “the locking shafts” are referred to in plural form and further in the same claim 9, the limitations are referred to in the singular form as “locking shaft”(see claim 9, lines 17-18, and  22) and also in claims 10-11,13, and 18.
Claims 10-11,13, and 18 also recite the limitations of, “the locking shaft” in singular form and are unclear and render claims 10-11,13, and 18 also indefinite.
Claims 10-15,17-18, and 21-30 depend either directly or indirectly from claim 9 and therefore are also rejected for the same reasons since they inherit the same deficiencies.
Claim 19 recites in lines 1-4 the limitations of, “An electric vehicle, the electric vehicle includes a battery pack assembly, the battery pack assembly includes a battery pack and a locking shaft, the locking shaft is mounted on the battery pack, characterized in that the electric vehicle further comprises a battery holder, for being mounted on the body of an electric vehicle to fix a battery pack,…” are indefinite as it is unclear as to which electric vehicle the underlined limitations of, “an electric vehicle” is referring back to?
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 9,19,22,24,25,26, and 27 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “fixing bracket”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Therefore, the limitations of, “fixing bracket”,  as recited in claims 9,19,22,24,25,26, and 27, must be shown or the feature(s) canceled from the claim(s) as Examiner could not find the limitations of “fixing bracket” in the entire specification as originally filed upon performing a text search. The fixing bracket are also not shown in the drawings and thus should be canceled since it is not supported.
Claims 10-15,17-18, and 21-30 depend either directly or indirectly from claim 9 and therefore are also rejected for the same reasons since they inherit the same deficiencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 2, 2022